IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 27 MAL 2022
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
JOSEPH MELVIN ROLLINS,                        :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:

      Did the Superior Court err in finding that the absence of a maximum term did not
      render the [driving under a suspended license] sentencing provision under 75 Pa.
      C.S.[] § 1543(b)(1)(iii) unconstitutionally vague violating state and federal due
      process provisions?